Reasons for Allowance
Claims 1,4-13 and 15 are considered allowable since when reading the claims in light of the specification (MPEP § 2111.01) or In re Sneed, 710 F.2 1544, 1548, 218 USPQ 385,388 Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, wherein the Applicant discloses circuitry configured to detect movement of a distributing user that distributes a video, transmit movement information based on the detected movement to a server, display an image on a display based on video data received from the server, send a display request to display an object in the video to the server, generate video data including an avatar object of the distributing user based on the movement information, store the distributing user in association with a group, and transmit evaluation information in which the group is evaluated based on the display request with respect to the group, wherein the distributing user includes multiple distributing users, the group includes multiple groups, the evaluation information includes information that indicates which of the groups corresponds to which of a plurality of evaluation results, the circuitry being configured to determine which of the plurality of evaluation results corresponds to which of the groups based on accumulated points corresponding to a plurality of the display requests received for each group, and the circuitry is further configured to display an indication in a video distribution list displaying multiple images corresponding to videos distributed by the distributing users so that the indication distinguishes one of the images, corresponding to a video of a distributing user who belongs to one of the groups that corresponds to a first evaluation result of the plurality of evaluation results, from another one of the images.
Inter alia, independent claims 6-8, wherein the Applicant discloses similar limitations, are allowed for reasons similar to those cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426